On May 12, 1926, the defendant signed a written memorandum in which he agreed to pay *Page 143 
to the plaintiffs $600 for services rendered by them in procuring the sale of certain real estate. The case on appeal from the court of common pleas was tried by the court without a jury. Plaintiffs had judgment. Defendant reviews by case-made.
The "Statement of Questions Involved" presents three matters for consideration:
1. It appears that Kolar brought this action without the knowledge of Sanders, whose present whereabouts were unknown to him. He testified, however, that Sanders told him "to go ahead and collect" the amount and apply it on a bill Sanders owed him. The consent of Sanders, thus expressed, entitled Kolar to maintain the action in both of their names.
2. The defendant claims that he satisfied his obligation by assigning and delivering a land contract to the plaintiffs. The trial court found otherwise, and the evidence sustains his finding.
3. It is urged that the plaintiffs at the time the memorandum was signed were acting as real estate brokers, and had not obtained a license to so act from the Michigan securities commission, as required by 2 Comp. Laws 1929, § 9806. The trial court found, and the record supports his finding, that "the plaintiffs' vocation and activities were not such as to bring them within the purview and comprehension" of this law. Miller
v. Stevens, 224 Mich. 626; Morris v. O'Neill, 239 Mich. 663.
The judgment is affirmed.
BUTZEL, C.J., and CLARK, McDONALD, NORTH, and FEAD, JJ., concurred with SHARPE, J. WIEST and POTTER, JJ., concurred in the result. *Page 144